 


109 HCON 500 IH: Recognizing the 150th anniversary of President Wilson’s birth and commending the Woodrow Wilson House, the Boyhood Home of President Woodrow Wilson, the Woodrow Wilson Family Home, Princeton University, and the Woodrow Wilson Presidential Library for leading a national tribute honoring the legacy of President Wilson.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 500 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Holt (for himself and Mr. Goodlatte) submitted the following concurrent resolution; which was referred to the Committee on Government Reform 
 
CONCURRENT RESOLUTION 
Recognizing the 150th anniversary of President Wilson’s birth and commending the Woodrow Wilson House, the Boyhood Home of President Woodrow Wilson, the Woodrow Wilson Family Home, Princeton University, and the Woodrow Wilson Presidential Library for leading a national tribute honoring the legacy of President Wilson. 
 
 
Whereas Woodrow Wilson, the 28th President of the United States, was born 150 years ago and December 28, 2006, marks the anniversary of his birth; 
Whereas President Wilson was elected Governor of New Jersey and worked with both parties to reform his State’s political system; 
Whereas President Wilson, while serving as a professor and later as its president, helped turn his beloved alma mater Princeton into a world-class university; 
Whereas President Wilson was one of the Nation’s most highly educated Presidents, despite an early learning disability; 
Whereas President Wilson developed a program of progressive reform and played a unique role in the creation of the Federal Reserve System; 
Whereas President Wilson exhibited statesmanship and asserted international leadership in building a new world order; 
Whereas President Wilson proclaimed in 1917 that American’s entrance into World War I was a crusade to make the world “safe for democracy”; 
Whereas President Wilson drafted his Fourteen Points, which were the foundation of the League of Nations; 
Whereas the foundation of the League of Nations was an accomplishment which earned President Wilson the Nobel Peace Prize; 
Whereas President Wilson’s legacy continues as a world view of nations cooperating and working toward peace and mutual understanding; and 
Whereas the Woodrow Wilson House in the District of Columbia; the Boyhood Home of President Woodrow Wilson, in Augusta, Georgia; the Woodrow Wilson Family Home, in Columbia, South Carolina; the Woodrow Wilson School for Public and International Affairs at Princeton University, Princeton, New Jersey; and the Woodrow Wilson Presidential Library, in Staunton, Virginia, are all dedicated to preserving the legacy of President Wilson and promoting greater awareness of President Wilson’s public life and ideals for future generations: Now, therefore, be it 
 
That the Congress— 
(1)marks this significant anniversary of the birth of Woodrow Wilson, President, world statesman, educator, and peacemaker, for the acknowledgement of the people of the United States; and 
(2)commends the Woodrow Wilson House in the District of Columbia and the National Trust for Historic Preservation; the Boyhood Home of President Woodrow Wilson, in Augusta, Georgia; the Woodrow Wilson Family Home, in Columbia, South Carolina; the Woodrow Wilson School for Public and International Affairs at Princeton University, Princeton, New Jersey; and the Woodrow Wilson Presidential Library, in Staunton, Virginia for their leadership efforts in WILSON 150, a national tribute to the legacy of President Wilson. 
 
